Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-26 are pending. Claims 1, 13 and 24-26 are independent.
This Application is published as 20190267017.  Apparent priority 29 July 2014.
This Application is a continuation of 15/818,848 issued as U.S. 10347265 which is a continuation of 15/119,956 issued as 9,870,780.  Terminal Disclaimers over the terms of both parent were filed 5/20/2021.
Pending Claims are allowed.
IDS of 5/11/2021 is considered but for the foreign patent references without a translation of the Abstract.  At least a translation of the Abstract must be included.
Drawings
Objection to the drawings is withdrawn in view of the amendments to Figure 1 and including “Prior Art” on the drawing.
Allowable Subject Matter
Pending Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
The Claims are directed to a practical technological application of an algorithm.
In particular, using two different ratios/quotients of the predication gains of LPC prediction filters with different orders, together, for the purpose determining silence/pause in a noisy mix of speech and music and for the purpose of updating the noise estimate in the noisy mixture and for each single frame of the noisy mixture of when considered in the context of the Claim as a whole and taking into account all of the limitations was not found in the prior art.  (Note the portions of the Specification of the instant Application that create a single parameter from both quotients and then use this single parameter to make a pause/silence determination.  This parameter is called NEW_POS_BG and first appears in the code portion of [0117] of the published Application and is defined in terms of another variable PAU which in turn includes PD_1, PD_2, PD_3, and PD_4 which are functions of epsP_0_2 and epsP_2_16 which are functions of the two different quotients/ratios.   See also the following portions of the Published Application: “[0062] The at least one parameter may be the parameter exemplified in code further below, denoted NEW_POS_BG, ….” “[0115] The noise update logic from the solution given in Annex A is shown in FIG. 7. The improvements, related to the solution described herein, of the noise estimator of Annex A are mainly related to the part 701 where features are calculated; the part 702, where pause decisions are made based on different parameters; and further to the part 703, where different actions are taken based on whether a pause is detected or not. …” “[0117] The code below illustrates the creation of combined metrics, thresholds and flags used for the actual update decision, i.e. the determining of whether to update the background noise estimate or not. At least some of the parameters related to linear prediction gains and/or spectral closeness are indicated in bold text. ….”  “[00118] … The new parameter NEW_POS_BG (new in relation to the solution in Annex A and WO2011/049514) is a pause detector, and is obtained based on the linear prediction gains going from 0th to 2nd, and from 2nd to 16th order model of a linear prediction filter, and tn_ini is obtained based on features related to spectral closeness. Here follows a decision logic using the new features, according to the exemplifying embodiment…..”   “[0128] The background noise estimator 1100 is configured for estimating a background noise of an audio signal. The background noise estimator 1100 comprises processing circuitry, or processing means 1101 and a communication interface 1102. The processing circuitry 1101 is configured to cause the encoder 1100 to obtain, e.g. determine or calculate, at least one parameter, e.g. NEW_POS_BG, based on a first linear prediction gain calculated as a quotient between a residual signal from a 0th-order linear prediction and a residual signal from a 2nd-order linear prediction for the audio signal segment; and a second linear prediction gain calculated as a quotient between a residual signal from a 2nd-order linear prediction and a residual signal from a 16th-order linear prediction for the audio signal segment.”  “[0132] An alternative implementation of the processing circuitry 1101 is shown in FIG. 11c. The processing circuitry here comprises an obtaining or determining unit or module 1106, configured to cause the background noise estimator 1100 to obtain, e.g. determine or calculate, at least one parameter, e.g. NEW_POS_BG, based on a first linear prediction gain calculated as a quotient between a residual signal from a 0th-order linear prediction and a residual signal from a 2nd-order linear prediction for the audio signal segment; and a second linear prediction gain calculated as a quotient between a residual signal from a 2nd-order linear prediction and a residual signal from a 16th-order linear prediction for the audio signal segment. The processing circuitry further comprises a determining unit or module 1107, configured to cause the background noise estimator 1100 to determine whether the audio signal segment comprises a pause, i.e. is free from active content such as speech and music, based at least on the at least one parameter. The processing circuitry 1101 further comprises an updating or estimating unit or module 1110, configured to cause the background noise estimator to update a background noise estimate based on the audio signal segment when the audio signal segment comprises a pause.” )
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
One close piece of art is Bruhn (U.S. 20100088092).  As provided below, Bruhn teaches a “noisiness metric” which is used in its VAD decision for finding periods of silence, pause, absence of speech activity.  The “noisiness metric or measure” of Bruhn is a ratio/quotient of the prediction gains of two LPC prediction filters of different orders p and q and Bruhn teaches that the order of the filter in the numerator of the quotient is larger than the order of the filter in the denominator (p>q).  Bruhn also teaches that p and q can be 16 and 2 while other orders are possible.  See the following portions of Bruhn:  “In a method of smoothing stationary background noise in a telecommunication speech session, initially receiving and decoding S10 a signal representative of a speech session, where the signal comprises both a speech component and a background noise component…..”  Abstract.  “[0004] A speech coder converts a digitized speech signal into a coded representation, which is usually transmitted in frames. Correspondingly, a speech decoder receives coded frames and synthesizes reconstructed speech. …”  “[0065] Basically, with reference to FIG. 2, a general embodiment according to the present invention comprises a method of smoothing stationary background noise in a telecommunication speech session between at least two terminals in a telecommunication system. Initially, receiving and decoding S10 a signal representative of a speech session i.e. voiced exchange of information between at least two mobile users, the signal can be described as including both a speech component i.e. the actual voice, and a background noise component i.e. surrounding sounds. In order to smooth the background noise during periods of voice inactivity, a noisiness measure is determined for the speech session and provided S20 for the signal. The noisiness measure is a measure of how noisy the stationary background noise component is….” Bruhn teaches that this noisiness measure is obtained from a ratio of LPC prediction gains of different orders as shown in [0068] where the numerator is of a higher order than the denominator (p>q).  Energy of the input signal is LPC prediction gain of order 0 and the “residual signal energy from a first linear prediction” is LPC prediction gain of some other order higher than 0.  “[0069] This metric gives an indication how much the prediction gain increases when increasing the LPC filter order from q to p. It delivers a high value if the signal has low noisiness and a value close to 1 of the noisiness is high. Suitable choices are q=2 and p=16, though other values for the LPC orders are equally possible.”
However, Bruhn does not teach that it uses a single parameter that is obtained from a combination of two of these noisiness metrics with different filter orders to determine pause/silence/inactivity in a frame that is a mixture of speech and music and noise.
Applicant has submitted an IDS with the office action of China Patent Office which rejects the Claims over Malenovsky (U.S. 20110035213).  Malenovsky was applied to the claims of the parent application 15/119,956 in the original round of prosecution and was overcome by the amendments and arguments of the applicant.
Note the following from the prosecution of 15/119,956:


    PNG
    media_image1.png
    375
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    663
    media_image2.png
    Greyscale

(Non-Final Rejection of 2/17/2017, in 15/119,956, pp. 14-15.)

Note also Applicant’s arguments against Malenovsky (U.S. 20110035213) from the Applicant’s response in 15/119,956:

    PNG
    media_image3.png
    683
    678
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    838
    626
    media_image4.png
    Greyscale

(Applicant’s Response to Arguments in the parent application 15/19,956, 18 August 2016.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659